886 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.De Mahadi Khalifah RASULLAH Plaintiff-Appellant,v.Herman Davis Luther TOWNLEY;  Bernstord, Doctor;  Crump,Doctor;  Huegle, Nurse;  Charlene Walls;  BudWhalen;  Regina Arms;  Susan Collins;Pam Fillmore;  CharlesButturini,Defendants-Appellees.
No. 89-5062.
United States Court of Appeals, Sixth Circuit.
Sept. 29, 1989.

1
Before KRUPANSKY and WELLFORD, Circuit Judges, and JAMES HARVEY, Senior District Judge.*

ORDER

2
This pro se Tennessee prisoner appeals the district court's sua sponte dismissal of his civil rights complaint for failure to state a claim under Fed.R.Civ.P. 12(b)(6).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary Fed.R.App.P. 34(a).


3
De Mahadi Khalifah Rasullah alleged that defendants, prison medical staff and members of the grievance board, failed to provide adequate medical care in violation of his eighth amendment protections.  He claimed that each defendant refused to treat him for eye, side, back and foot problems throughout the month of October 1988, and that the prison infirmary has no sick call on Saturdays or Sundays.  Rasullah requested monetary relief.


4
The district court directed Rasullah to amend his complaint and advised Rasullah that the failure to specify facts in support of his claim would result in dismissal.  Although Rasullah filed an amended complaint, the district court determined that the amendment was insufficient and dismissed the complaint under Fed.R.Civ.P. 12(b)(6).


5
Upon review, we conclude that dismissal was proper because it appears beyond doubt that Rasullah can prove no set of facts which would entitle him to relief.    See Conley v. Gibson, 355 U.S. 41, 45-46 (1957);  Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir.1988).  On review Rasullah's allegations must be taken as true and construed in the light most favorable to him.    See Brooks v. Seiter, 779 F.2d 1177, 1179-80 (6th Cir.1985).  However, the court need not consider vague or conclusory allegations.    See Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987).  Rasullah's allegations of an eighth amendment violation were insufficient to show deliberate indifference to serious medical needs.    See Estelle v. Gamble, 429 U.S. 97, 104 (1976).


6
Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation